 Case 4:20-cv-00854-SDJ Document 32 Filed 05/03/21 Page 1 of 5 PageID #: 366




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 NEXTGEN INNOVATIONS, LLC,

                             Plaintiff,
                                                Case No. 4:20-cv-00854-SDJ
                 v.
                                                Judge Sean D. Jordan
 II-VI, INC. and FINISAR
 CORPORATION,

                            Defendants.


                               JOINT RULE 26(f) REPORT

         Pursuant to this Court’s March 22, 2021 Order Governing Proceedings and Federal

R. Civ. P. 26(f), attorneys for Plaintiff Nextgen Innovations, LLC and Defendants II-VI,

Inc. and Finisar Corporation met and conferred in good faith on April 19, 2021, and

hereby submit the foregoing Joint Rule 26(f) Report.

         1.    Modifications to the Scheduling Order

         The parties agreed upon a proposed scheduling order (attached as Exhibit A) and

ask the court to enter it on the docket.

         a.    The parties do not believe that any specific limits on discovery relating to

               claim construction are needed.

         b.    The parties do not believe that a Claim Construction Pre-Hearing

               Conference is necessary.




309569673.3
 Case 4:20-cv-00854-SDJ Document 32 Filed 05/03/21 Page 2 of 5 PageID #: 367




         2.     Mediation

         The parties believe that mediation following the Claim Construction Hearing

would be helpful in this case. At this time, the parties have not yet agreed on a mediator.

They are continuing to evaluate potential mediators and will notify the Court at the

scheduling conference if they have identified an agreed mediator or confirm that they

were unable to reach agreement.

         3.     Limitations on Discovery

         The parties do not believe that any modifications should be made to the normal

limitations on discovery as set out in Section I of the Order Governing Proceedings.

         4.     Identity of Persons Expected to be Deposed

         Plaintiff discloses the following individuals associated with plaintiff that the

defendants may wish to depose: the named inventors; and experts to be disclosed by

Plaintiff.    Plaintiff expects to depose: a corporate witness for the defendants; each

defendants’ employees associated with marketing, technical, and financial areas related

to the accused technologies,; any witnesses identified in Defendant’s Rule 26 disclosures,

and experts to be disclosed by defendants. Plaintiff’s counsel agrees that it is authorized

to accept service of process on behalf of the named inventors and the patent owners.

         Defendants’ Rule 26(a)(1) disclosures disclose individuals that the Plaintiff may

wish to depose. Plaintiff may also wish to depose experts to be disclosed by Defendants.

Defendants anticipate deposing the named inventors, the patent owners, a corporate

witness for Plaintiff, and experts to be disclosed by Plaintiff.




309569673.3
 Case 4:20-cv-00854-SDJ Document 32 Filed 05/03/21 Page 3 of 5 PageID #: 368




         5.    Disclosure of Information

         The parties agree that they will produce the documents required by section H of

the Court’s Order Governing Proceedings. Plaintiff further agrees that it will produce

any agreements in its possession, custody, or control regarding the transfer of patent

rights to Plaintiff within 14 days of the submission of this joint report. Until such time as

a supplemental protective order is entered, Defendants agree to limit any produced

agreements to Defendants’ outside counsel only.

         Likewise, Defendants agree to produce financial information related to the

accused products to Plaintiff’s counsel within 14 days of the submission of this joint

report. Until such time as a supplemental protective order is entered, Plaintiff agrees to

limit any produced information to Plaintiff’s outside counsel only.

         The parties are working on procedure for electronic discovery and production and

agree to submit a proposed Order Regarding E-Discovery within 45 days.

         6.    Preservation

         The parties do not believe that any specific Preservation Order is needed in this

case.

         7.    Other Orders Under Fed. R. Civ. P. 26(c), 16(b), or 6(c)

         The parties agree that, to protect the parties’ highly confidential information, a

supplemental order governing access and use of highly confidential information in these

cases is necessary. The parties agree to submit a proposed supplemental protective order

within 45 days of entry of the scheduling order.

         8.    Estimated Trial Time



309569673.3
 Case 4:20-cv-00854-SDJ Document 32 Filed 05/03/21 Page 4 of 5 PageID #: 369




         Plaintiff’s Position: Plaintiff believes that the estimated time for a trial would be 2

weeks.

         Defendants’ Position: Because this case involves six patents and three discrete

categories of technologies and accused products, Defendants believe that the estimated

time for trial would be approximately three days for each subset of technology or around

two weeks.

         9.     Name of Attorney’s Appearing at the CMC

         Plaintiff’s lead counsel is located out of state and respectfully requests that they be

allowed to attend telephonically in light of the on-going pandemic. Richard Juang and

Ray Mort will attend the case management conference on behalf of Plaintiff NextGen

Innovations LLC.

         Darlene Ghavimi and Jason Engel will attend for Defendants II-VI, Inc. and Finisar

Corporation

         10.    Other Matters

         Defendants filed a motion to transfer this case to the Northern District of

California. To the extent the Court has not ruled on the motion in advance of the

upcoming scheduling conference and would like to hear argument, the parties are

prepared to do so at the scheduling conference, or another time convenient for the Court.

         The parties agree that absent a court order or stipulation stating otherwise,

documents or communications that are subject to a claim of attorney-client privilege,

work product protection,or any other privilege or immunity, need not be included on a




309569673.3
 Case 4:20-cv-00854-SDJ Document 32 Filed 05/03/21 Page 5 of 5 PageID #: 370




privilege log if such documents or communications were created on or after the filing

date of the Complaint in this case.



 Dated: May 3, 2021                         Respectfully Submitted,



 /s/____________________                    /s/____________________

 Darlene Ghavimi                            Raymond W. Mort, III
 K&L GATES LLP                              Texas State Bar No. 00791308
 2801 Via Fortuna, Suite 350                raymort@austinlaw.com
 Austin, Texas 78746                        THE MORT LAW FIRM, PLLC
 Telephone: (512) 482-6800                  100 Congress Avenue, Suite 2000
 darlene.ghavimi@klgates.com                Austin, Texas 78701
                                            Tel/Fax: 512-865-7950
 Jason A. Engel
 George C. Summerfield                      Of Counsel:
 Devon C. Beane
 K&L GATES LLP                              Ronald M. Daignault (pro hac vice)
 70 West Madison Street, Suite 3300         Chandran B. Iyer (pro hac vice)
 Chicago, Illinois 60602                    Richard Juang (pro hac vice to be filed)
 Telephone: (312) 372-1121                  Oded Burger (pro hac vice to be filed)
 Fax: (312) 827-8000                        rdaignault@daignaultiyer.com
 jason.engel@klgates.com                    cbiyer@daignaultiyer.com
 george.summerfield@klgates.com             rjuang@daignaultiyer.com
 devon.beane@klgates.com                    oburger@daignaultiyer.com
                                            DAIGNAULT IYER LLP
 Attorneys for II-VI, Inc. and Finisar      8200 Greensboro Drive, Suite 900
 Corporation                                Mclean, VA 22102

                                            Attorneys for NextGen Innovations, LLC




309569673.3
